Citation Nr: 1310138	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot injuries.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Board also notes that the Veteran was previously represented by a private attorney during the appeal period.  However in February 2013 the Board received notification the attorney withdrew his representation.  The Veteran was also informed of the attorney's withdrawal and the Board has not received notification that he has elected new representation at this time.


FINDING OF FACT

The weight of the evidence fails to establish that the Veteran's currently diagnosed bilateral foot injuries began during, or were otherwise caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot injuries have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is currently seeking service connection for bilateral foot injuries which he believes are the result of an injury while in service.  Service treatment records were reviewed, and the relevant records are summarized below.  

In January 1974 the Veteran's entrance examination noted his feet were in normal condition.  As such, the Veteran's feet are presumed to be in sound condition upon entrance to service.  38 U.S.C.A. § 1111.

In September 1976 the Veteran reported tenderness on his right heel and back of his right ankle.  The medical professional advised the Veteran to return in three days if his pain continued.  The record does not contain indication that the Veteran followed up in the next several days, suggesting that the Veteran's pain and tenderness in the right heel and back of ankle resolved.

In March 1977 the Veteran reported pain on the bottom of both of his feet.  He reported his feet were very tender and red in color.  He complained of difficulty walking and the need to change his socks twice daily.  The Veteran was referred for a podiatry evaluation, however it does not appear such a consultation occurred. 

On June 2, 1977 the Veteran reported a fungus like appearance on the bottom of both feet, which had lasted for around one month.  The Veteran reported his feet were itchy while in the field.  He used baby powder on his feet, but reported it didn't help much.  The medical professional noted the Veteran's feet looked pink and moist, with a very strong odor.  In between his toes were also moist, and appeared yellow and crusty.  The Veteran was diagnosed with fungus, given medication to treat the pain, and given a waiver from wearing boots. 

The following day, June 3, 1977, the Veteran reported an injury to his left foot after he was struck by a log during guard duty.  The Veteran reported a constant tingling and sharp pain which became throbbing when he applied pressure.  The medical professional noted swelling on the top of his left foot, but noted the Veteran could move his toes and flex his foot without pain.  An x-ray taken of the Veteran's left foot revealed no fracture.  The professional diagnosed the Veteran with a bruise on the top portion of his left foot and recommended an ace bandage wrap.  The medic also noted the medication had helped to dry the fungus on the Veteran's feet a little, but they were still red.  The Veteran was advised to continue not wearing boots and to keep his feet dry.

Service treatment records do not contain any additional reference of complaint of, or treatment for, foot pain.  The Veteran's January 1978 separation physical noted his feet were in normal condition, suggesting the temporary bruising of his left foot had resolved before the Veteran separated from service.  As such, service treatment records fail to establish the Veteran experienced a chronic foot injury while in service.

Shortly after separation the Veteran filed his first claim for VA benefits in June 1978, seeking service connection for residuals of a broken neck.  He did not make any mention of foot pain at this time.  The filing for service connection for other complaints soon after service establishes that the Veteran was aware of VA and the process of filing disability claims.  The failure to seek service connection for any foot injury weighs against the conclusion that he was experiencing pain in his feet at that time.  Therefore, the Board finds the Veteran's failure to file a claim for bilateral foot injuries during this time probative.

In fact, the Veteran failed to make any complaint regarding his feet pain for nearly thirty years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Treatment records found in the claims file only begin in March 2009.  These records also do not specifically identify when, after service, the Veteran's bilateral foot pain began, but merely note that the Veteran has experienced pain for several years.  As such, the evidence of record does not contain any suggestion that the Veteran made complaint of or received treatment for his bilateral foot injuries for nearly thirty years after he separated from service.  Therefore the evidence of record does not establish that the Veteran has experienced a chronic foot condition since service.  The Board will now turn to a discussion of whether the evidence of record establishes that his current bilateral foot injuries are otherwise related to his military service.

The first mention in the claims file of the Veteran's bilateral foot injuries is from Dr. Howard, a private physician, in March 2009.  Dr. Howard reported the Veteran had persistent progressive pain and deformity of both first metatarsophalangeal (MTP) joints, the joint at the ball of the foot which connects the big toe to the foot.  The doctor indicated the Veteran's pain was nearly constant and was aggravated by activity.  He also noted the Veteran worked as an oil mechanic and was on his feet and active throughout the day.  On examination the doctor noted marked hypertrophy (enlargement) of his first MTP joints bilaterally.  X-ray showed severe osteoarthritis of both first MTP joints with huge osteophytes circumferentially.  Based on the foregoing Dr. Howard diagnosed hallux rigidus bilaterally.  The doctor recommended medication to treat the pain.  The doctor also discussed surgical options with the Veteran, who indicated he wished to consider them.  The doctor did not provide an opinion as to the etiology or date of onset of the Veteran's current hallux rigidus.

Following this report the Veteran filed the current claim seeking service connection for bilateral foot injuries in October 2008, more than thirty years after he filed his initial claim.  The following month, in November 2009, the Veteran filed a written statement asserting that his feet have been hurting him 'for years.'  He stated that he was treated in service after a tree fell across his feet.  He indicated that he had been told nothing could be done to treat his feet.  The Board notes that the service treatment records reflect that a log, or part of a tree, injured the Veteran's left foot, as discussed above.  However, there is no suggestion in the service treatment records that the log fell on both feet, as suggested by the Veteran in this written statement.

The next month, December 2009, the Veteran's wife submitted a written statement in support of his claim.  She asserted that his feet looked terrible and were painful, but the doctor said they couldn't be fixed.  The Veteran's wife also reported that she had known the Veteran "a little more than 12 years," or since around 1997.  However, the Veteran separated from military service in 1978.  As such, the Veteran's wife has no personal knowledge or basis from which to testify as to the condition of the Veteran's feet until nearly twenty years after he separated from service.  As such, the Board finds that her statement provides evidence concerning the current condition of the Veteran's feet, but is unable to provide evidence as to whether this condition has existed since service.

In February 2010 the Veteran filed a written notice of disagreement asserting that while in service a tree fell on his feet and broke them.  Again, this assertion is not entirely supported by the evidence of record.  As discussed above, service treatment records establish that a log fell on the Veteran's left foot, but x-ray revealed no fracture.  Furthermore the evidence does not suggest any structural injury to the Veteran's right foot while in service.

In June 2010 the Veteran's wife submitted an additional written statement.  She described a big bone growth right where the big toe starts on each of the Veteran's feet.  She reported the Veteran told her he broke both feet while in service, but he was told to get back to his troops.  She stated she has known the Veteran for over 15 years, or since approximately 1995, but noticed that throughout their marriage he began to walk slower, and in 2008 she suggested that he go see a foot specialist.  This specialist reported a calcium growth which was fusing together the joints in the Veteran's big toes, causing his pain.  The specialist said he could operate, but that the growth would grow back after surgery.  The specialist also reported this happened because of a break in the bones several years earlier, and was therefore probably due to breaking both feet while in-service.  The Board notes, however, that this 2008 medical record described by the Veteran's wife is not found within the evidence of record, and therefore cannot be evaluated by the Board. 

The Veteran also submitted a written statement that same month.  He asserted that in service a tree fell across both his feet, x-rays were performed, and both feet were diagnosed as broken.  He reported he was then given shower shoes to wear out into the field, and this caused additional complications of his condition.  The Veteran asserted he tried to deal with his condition as best he could, but it continued to become more painful and annoying.

The Board notes that the Veteran is considered competent to report what comes to him through his senses, such as pain in his feet.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current bilateral foot injuries.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's own statements are insufficient to provide the requisite nexus between his current bilaterally foot injuries and his military service.

In March 2011 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted a history consistent with the record, notably that service treatment records establish that a log fell on the Veteran's left foot and x-ray revealed no fracture, while the Veteran reported the log fell on the top of both his feet and he was told they were broken.  Upon examination the examiner found medial prominence at the first MTP joint on both feet.  X-rays revealed severe degenerative joint disease on the first MTP joint on both feet; the examiner opined this was probably posttraumatic.  After reviewing all of the foregoing the examiner opined the Veteran's current foot condition was less likely than not related to his military service, and was more likely than not a result of post-service events, including over twenty years working on his feet as a mechanic.  The examiner explained that the Veteran reported the log falling on his feet injured the dorsal (the top portion) of his foot.  However, the Veteran's current pain is located in the first MTP joint, the ball of his foot where his big toe connects to the foot, not the top of his foot.  Furthermore x-ray and examination showed no abnormalities of the dorsal foot.

The following month, in April 2011, the Veteran was evaluated by a private nurse practitioner, L.B.D.  She noted the Veteran reported constant, aching pain in his feet which radiated up both legs and was aggravated by stairs, walking, and standing.  She also reported the Veteran was injured in the military when a tree fell on him, and he was previously diagnosed with hallux rigidus bilaterally.  Upon examination L.B.D. agreed with the previous diagnosis.  She reported the Veteran did not want surgery.  She opined his symptoms were as likely as not caused by his military accident, but did not provide any further explanation of her opinion.

In November 2011 the Veteran was evaluated by Dr. Cohen.  After examination he found significant bunions with hallux valgus bilaterally, but provided no opinion as to the onset or etiology of his condition.

Additional x-rays of the Veterans feet were taken in December 2011.  Dr. Cooper reviewed the x-rays and noted the Veteran had significant arthropathy of the first MTP joint bilaterally.  He opined this could be secondary to severe degenerative joint disease.

As such, all medical record of evidence agrees that the Veteran currently has a foot condition of hallux rigidus bilaterally, and such diagnosis is not disputed at this time.  However, it is not enough for a Veteran to establish a current disability, but he must also establish that his disability either began during or was otherwise caused by his military service.

The record contains the medical opinion of three individuals regarding the etiology of the Veteran's current bilateral foot injuries.  (The opinions of Dr. Howard and Dr. Cohen diagnose the Veteran's current bilateral foot condition but do not provide any opinion as to the etiology of his condition.)  All three of these opinions were provided by health care professionals, and are therefore competent opinions.  See YT v. Brown, 9 Vet. App. 195, 201 (1996).  Consequently, the Board must decide which of these medical opinions it finds more persuasive.  While the Board may not ignore a medical opinion, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases; rather, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it supplies an adequate statement of its reasons or bases, it may assign greater probative weight to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has reviewed all relevant evidence and finds the opinion of the VA examiner shall be afforded great probative weight.  First, the examiner is a medical doctor and the assistant chief of primary care.  He is therefore well qualified to provide an opinion as to the etiology and current status of the Veteran's bilateral foot condition.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Second, the examiner reached his opinion after a full review of the Veteran's claims file.  The Court of Appeals for Veterans Claims (Court) has cautioned that the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  However, in this case by reviewing the claims file the VA examiner was made aware of the in service events as they occurred, not as they were reported by the Veteran.  Specifically, the examiner noted that only the Veteran's left foot was injured by the log in service, and x-ray of the left foot was negative for any signs of fracture.  Therefore the examiner's opinion is based on a complete and accurate understanding of the Veteran's medical history while in service.  Finally, the examiner provided a full analysis and reasoned medical explanation in support of his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner explained that the Veteran reports injuring the top of his foot while in service, but examination revealed he does not have any abnormalities in the top of his foot.  The examiner further noted that service treatment records also do not establish the Veteran injured his current abnormal region, the first MTP joint bilaterally, while in service.  For all these reasons the Board finds the examiner's opinion is highly probative and therefore entitled to great weight.

The April 2011 opinion of nurse practitioner L.B.D., however, is afforded less probative weight.  First, the Board notes L.B.D. is an advanced registered nurse practitioner, and therefore has less medical training and expertise than a medical doctor.  Second, her opinion does not indicate she reviewed the Veteran's complete medical history before writing her report, but rather only noted that the Veteran was injured in the military when a tree fell on him.  Therefore L.B.D. has a more limited understanding on the in-service injury than if she had been able to review the records herself.  Finally, she did not provide any explanation or rationale in support of her conclusion that the Veteran's symptoms were as likely as not caused by his military accident.  See Stefl, 21 Vet. App. at 124.  The Board finds L.B.D.'s limited training, limited familiarity with the Veteran's background, and lack of explanation for her opinion all serve to limit the probative value of her report.

Finally, the December 2011 opinion of Dr. Cooper is also afforded limited probative weight.  The report does establish that Dr. Cooper is a medical doctor certified by the American Board of Radiology, and is therefore greatly qualified to interpret and provide an opinion on the x-rays of the Veteran's feet.  However, his report does not indicate he has any background on the Veteran's in service history, limiting the probative value of his report.  Finally, he did not provide a rationale behind his finding that the Veteran's condition 'could be' secondary to severe degenerative joint disease.  The Board finds this opinion to be speculative, however, as it uses terms which merely suggest the possibility of a conclusion, not the probability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.).  For these reasons the Board finds the opinion of Dr. Cooper is also afforded limited probative value.  

Based on the foregoing the Board finds the majority of the weight of the medical evidence of record establishes that the Veteran's current bilateral foot condition is less likely than not related to his military service.  The evidence is not in equipoise, so the reasonable doubt rule is not applicable.  See 38 C.F.R. § 3.102.  

The Board has thoroughly review and considered the evidence of record, but for the following reasons it is simply not persuaded that it is at least as likely as not (50 percent or greater) that the Veteran's current bilateral foot injuries either began during or were otherwise caused by his military service.  While the Veteran's service treatment records do establish he experienced a bruised left foot while in service, service treatment records do not establish the Veteran experienced a chronic bilateral foot condition while in service.  Moreover, there is no evidence that the Veteran had chronic pain in his feet for many years after he separated from service.  While this fact alone is not dispositive, it does in this case tend to weigh against the conclusion that the Veteran has experienced bilateral foot pain consistently since service.  Such a conclusion is further bolstered by the fact that the Veteran filed a claim in 1978 for service connection for residuals of cervical sprain, but failed to include any mention of hearing loss.  This is evidence that the Veteran was aware of the VA claims process within mere months of separating and yet made no claim for bilateral foot injuries for nearly thirty years after separation.  Finally, as discussed above, the Board concludes that the VA examination report finding the Veteran's current condition is less likely than not related to or aggravated by his military service is the most probative evidence and is afforded the most weight.  These reasons combined lead to the Board's conclusion that it is less likely than not that the Veteran's bilateral foot injury either began during or was otherwise caused by his military service.  Therefore, the Veteran's claim is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and social security records.  The Board notes that the Veteran's wife referenced a private treatment of the Veteran's foot condition in 2008 which is not included in the record.  However, the Board finds the RO made all reasonable attempts to obtain available medical records described by the Veteran, but the Veteran failed to provide the RO with a description of where the referenced 2008 treatment record could be found.  The VA cannot obtain private treatment records without the Veteran's cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist is not a one-way street).  Therefore the Board finds the RO fulfilled their duty to assist in retrieving the Veteran's private medical records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral foot injuries is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


